Martha G. Garcia, Judith
                                                                    Rocha, Rosalinda Gonzales,
                                                                     Sylvia Gonzales, Minerva
                                                                    Gonzales, Individually and as
                                                                     Heirs of the Estate of Dalia
                                                                             Hernandez,

                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 13, 2014

                                      No. 04-14-00142-CV

                                   Flavio ALVAREZ, M.D.,
                                           Appellant

                                                v.

 Martha G. GARCIA, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva Gonzales,
            Individually and as Heirs of the Estate of Dalia Hernandez, Deceased,
                                           Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-10242
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       Appellant’s brief was originally due May 14, 2014; however, the court granted appellant
an extension of time until June 13. Appellant has filed a motion for an additional thirty-day
extension of time to file the brief.

        We grant the motion and order appellant Flavio Alvarez, M.D., to file appellant’s brief
by July 14, 2014. Appellant is advised that no further extensions of time will be granted
absent a motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court